Citation Nr: 9923236	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-08 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tenosynovitis of the right wrist.

2.  Entitlement to an evaluation in excess of 20 percent for 
radial tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from October 1993 to March 
1997.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for chronic tenosynovitis with radial 
tunnel syndrome of the right wrist and assigned an evaluation 
of 10 percent effective from April 1, 1997.

The Board wishes to point out that in the initial award of 
service connection in January 1998, the RO characterized the 
issue as that of entitlement to service connection for 
chronic tenosynovitis with radial tunnel syndrome, and 
assigned a 10 percent accordingly.  Subsequently, in a rating 
decision dated in March 1999, the RO determined that clear 
and unmistakable error had occurred in a prior rating action 
dated in January 1999 in that the RO had failed to establish 
separate evaluations for tenosynovitis (neurologic) and 
radial tunnel syndrome (orthopedic) impairments of the 
veteran's right wrist based on the medical evidence of 
record.  Thus, an evaluation of 10 percent for tenosynovitis 
was continued and an evaluation of 20 percent was assigned 
for radial tunnel syndrome, effective from April 1, 1997.  
The veteran has been apprised of the relevant law and 
regulations with regard to the issue of radial tunnel 
syndrome as indicated in the March 1999 supplemental 
statement of the case (SSOC).  Thus, the Board has determined 
that no further development is necessary in this case.


FINDINGS OF FACT

1.  The veteran's tenosynovitis is manifested by decreased 
wrist extension and flexion with ulnar deviation secondary to 
pain.

2.  The veteran's radial tunnel syndrome is evidenced by pain 
and decreased sensation to all primary modalities.
CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
10 percent for tenosynovitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a-3, Diagnostic 
Codes 5024-5215 (1998).

2.  The schedular criteria for an evaluation of 30 percent 
for radial tunnel syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a-8, Diagnostic 
Code 8514 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for tenosynovitis with radial tunnel syndrome in 
January 1998 and assigned a 10 percent evaluation effective 
from April 1997.  As noted earlier, a separate evaluation was 
designated for radial tunnel syndrome in a rating action 
dated in March 1999 and an evaluation of 20 percent was 
assigned with an effective date of April 1997.  At the time 
of the service connection award, the RO considered the 
veteran's service medical records that disclosed surgery for 
a ganglion cyst in the right forearm in 1995.  Further, the 
records support that in 1996, the veteran underwent release 
of the right extensor pollicis tendon due to tenosynovitis.  
The diagnosis at that time was tenosynovitis with right 
radial tunnel syndrome.  

At the time of the service connection award, the RO also 
considered the results of the August 1997 VA examination that 
revealed that the veteran had scars on his right forearm and 
wrist consistent with prior surgeries.  The clinical data 
supported that the veteran had tenderness along the extensor 
pollicis tendon and around the flexor carpi radialis on the 
volar side of his right arm.  The range of motion of the 
right wrist was 50 degrees extension and 80 degrees flexion.  
The radial and ulnar deviation was within normal limits.  The 
veteran had decreased grip strength.  Also, the veteran 
complained of fatigability and pain upon movement.  The 
diagnosis was chronic tenosynovitis of the extensor pollices 
longus and flexor carpi radialis with a history of removal of 
a right ganglion cyst.  

In a VA progress note dated in May 1998 is noted that the 
veteran complained of constant pain in the right wrist and 
the area of the distal radius.  The examiner reported status 
post excision of a right ganglion cyst.  In a VA examination 
dated in May 1998, the examiner described the veteran's 
history of chronic tenosynovitis of the flexors and extensor 
pollices on the right side.  The examiner noted that post-
surgery, in which the veteran underwent a tendon release, he 
did not experience any relief of his symptoms.  Further, the 
veteran reported multiple treatments including arthroscopy 
and steroid injections of the right wrist.  The veteran's 
complaints included constant pain upon all movement of the 
right wrist.  Also, the veteran reported complete loss of 
sensation from the point immediately above the wrist down 
through the entire right hand in a glove-like distribution.  
The examiner noted that this sensory disturbance had remained 
static.  The veteran also reported a loss of sensation that 
extended to the right forearm and decreased power throughout 
the right forearm and hand, apparently due, in great part, to 
the level of discomfort elicited with movement.

On neurological examination, the examiner noted that the 
veteran was right-hand dominant.  There did not appear to be 
decreased bulk in the upper right extremity as compared to 
the left side.  Power examination was limited due to pain.  
Also, the examiner reported decreased wrist extension and 
flexion, as well as ulnar and radial deviation at the wrist 
secondary to pain.  Sensory examination was notable for 
decreased sensation to touch, temperature, and vibratory 
sense, at approximately one inch above the wrist distally in 
a glove-like distribution.  Further, there was a sharp 
demarcation line at the loss of sensation.  Deep tendon 
reflexes were noted as normoactive and symmetric and 
coordination intact.  

The diagnostic assessment was status post right ganglion cyst 
removal and tenosynovitis status post tendon release, with 
complaints of chronic right wrist pain and complete sensory 
loss distal to the wrist on the right.  The veteran's 
neurological examination was notable for the subjective loss 
of sensation in all primary modalities in a glove-like 
distribution of the right hand, with a lack of subjective 
atrophy and fasciculations.  Further, the examiner noted that 
because power deficits could not be properly evaluated due to 
the elicitation of pain in the wrist upon such maneuvers, and 
given the atypical distribution of the veteran's sensory 
disturbance, an electromyograph was ordered to measure any 
neurophysiologic evidence of peripheral nerve injury.  

In the May 1998 report of a neuromuscular electrodiagnosis of 
the upper extremity, the physician noted normal right medial 
and ulnar nerve conduction velocities and wrist latencies.  
Also noted was normal radial sensory distal latency and 
normal findings from an electromyograph.  There was no 
evidence of denervation or myopathy.  The impression rendered 
was normal electrical examination.  

Analysis

The determinative issues in this case are entitlement to 
evaluations in excess of 10 percent for tenosynovitis and in 
excess of 20 percent for radial tunnel syndrome.  As noted 
above, the RO assigned a separate 20 percent evaluation for 
the veteran's radial tunnel syndrome during the course of 
this appeal.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).  In this case, since the rating 
criteria provide for a higher evaluation for this disability, 
the appeal is continued.  

The Board notes that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id., slip. op. at 9.  Thus, the 
adjudicators may not limit consideration to only that 
evidence that pertains to the present level of disability.  
Cf. Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, in 
rendering its decision in this case, the Board must review 
the evidence of record in its entirety.  The Board notes that 
the veteran has established a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Tenosynovitis is rated under Diagnostic Code 5024 that 
pertains to disabilities of the musculoskeletal system.  
38 C.F.R. § 4.71(a)-3, Diagnostic Code 5024 (1998).  That 
diagnostic code requires that disabilities under this 
category be evaluated according to the extent of limitation 
of motion of the affected parts.  Id.  Thus, pursuant to 
Diagnostic Code 5215 that pertains to the limitation of 
motion of the wrist, the regulation provides for a maximum 
10 percent rating where dorsiflexion is less than 15 degrees 
or palmar flexion is limited in line with the forearm, 
whether such limitation affects the major or minor side.  
38 C.F.R. § 4.71a-13, Diagnostic Code 5215 (1998).  

The Board emphasizes that the veteran currently is rated at 
the maximum rating for tenosynovitis.  Essentially, medical 
findings upon VA examination in August 1997 that disclose 
limitation of motion on extension correlate to the rating 
criteria for a 10 percent rating.  Thus, the veteran's 
current rating is appropriate, and under the relevant 
Diagnostic Code, the veteran receives the maximum benefit.  
Id.  Therefore, the Board has determined that entitlement to 
an evaluation in excess of 10 percent must be denied.

With regard to entitlement to an evaluation in excess of 
20 percent for radial tunnel syndrome, the Board notes that 
this disability is rated under Diagnostic Code 8514 for 
paralysis of the musculospiral radial nerve.  38 C.F.R. 
§ 4.124a-8, Diagnostic Code 8514 (1998).  This diagnostic 
code provides for a rating of 70 percent for disability of 
the major side where there is complete paralysis, with such 
symptomatology as drop of the hands and fingers, the wrist 
and fingers are perpetually flexed, an inability to extend 
the hand at the wrist, or to extend proximal phalanges of the 
fingers, extend the thumb, or make lateral movement of the 
wrist.  

Also, the rating criteria provide for a 70 percent rating on 
the dominant side where there is evidence of supination of 
the hand, weakened extension and flexion of the elbow, loss 
of synergic motion of extensors that impairs the grip of the 
hand seriously, or total paralysis of the triceps.  Id.  
Further, the rating criteria under Diagnostic Code 8514 
provide that where there is incomplete paralysis, a 
50 percent rating is warranted for disability that affects 
the dominant side with evidence of severe symptoms; a 
30 percent rating for moderate symptoms; and, a 20 percent 
evaluation for mild symptomatology.  Id.  

In this case, the Board has determined that the veteran's 
radial tunnel syndrome merits an evaluation in excess of the 
current 20 percent rating.  Specifically, the clinical data 
of record support that symptomatology of neurological damage 
of the veteran's dominant (right) wrist is productive of 
moderate impairment.  See 38 C.F.R. § 4.124a-18, Diagnostic 
Code 8514.  For example, in the report from the May 1998 VA 
neurological examination, the examiner reported ulnar and 
radial deviation at the wrist secondary to pain.  Further, 
the examiner remarked that the power examination was 
incomplete due to the elicitation of pain when the veteran 
attempted particular movements.  

Moreover, upon examination, the examiner noted a decreased 
sensation to all primary modalities including pinprick, light 
touch, and temperature changes.  Additionally, the veteran 
reported a complete loss of sensation from the point right 
above the wrist down through the hand in a glove-like 
distribution.  Thus, the Board concludes that neurological 
pathology associated with the veteran's radial tunnel 
syndrome more appropriately aligns with the rating 
requirements for a 30 percent evaluation under Diagnostic 
Code 8514.  Id.  Overall, the evidence substantiates moderate 
impairment.  Id.
Nonetheless, the veteran's radial tunnel syndrome is not 
productive of severe symptomatology so as to warrant the next 
higher rating of 50 percent.  Id.  During the May 1998 
electromyograph conducted to rule out peripheral cutaneous 
neuropathy, the physician reported normal median and ulnar 
nerve conduction velocities, normal radial sensory distal 
latency, and overall rendered an impression of a normal 
electrical examination.  Thus, the clinical data do not 
support the presence of any neurological peripheral nerve 
injury.  In this respect, the Board concludes that the 
veteran's symptoms, albeit moderate in nature, do not rise to 
the level of severity required for a 50 percent rating for 
radial nerve impairment.  Id.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tenosynovitis is denied.

Entitlement to an evaluation of 30 percent for radial tunnel 
syndrome is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

